ON REHEARING.

Syllabus.

A purchaser who assumes and remains in possession of the property adjudicated to him at tax sale, is not deprived of the benefit of the prescription of Article 238 of the Constitution, by the fact that the State continues thereafter to assess the property to and to collect the taxes from the original tax debtor.
His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
*227Plaintiffs say that after the tax sale to defendant he failed to make return of the property to the assessor and' to have it assessed in his name, but, on the contrary, after such sale, the property continued to be assessed in the name of plaintiffs, who have paid all taxes subsequently levied against the property. And they claim that under these alleged circumstances this Court should have held that defendant had forfeited all right to plead the prescription of Article 233 of the Constitution.
Had the plaintiffs retained possession of the property at and subsequent to the tax sale or had the property been in' the possession neither of plaintiffs nor of defendant during such period, the fact that the property continued to be assessed to and the taxes to be paid by plaintiffs might have deprived defendant of the privilege, of availing himself of the prescription of Article 233 of the Constitution in aid of his tax title.
Pitre v. Schlesinger, 110 La., 234.
Bartley v. Sallier, 118 La., 93.
Lavedan v. Choppin, 119 La., 1056.
But we are not confronted with such a situation here, for it is proved beyond question that defendant has continually retained the exclusive, physical possession of the property since it was adjudicated to him at tax sale in January, 1910. And we know of no case which holds that a tax purchaser, thus in possession, forfeits the benefits of Article 233 of the Constitution by failing to pay subsequent taxes or by the act of the State in continuing to assess the property to and to collect the taxes frotn the original tax debtor.
See Hirst v. Xeter Realty, Ltd., 138 La., 398.
Opinion and decree, April 30th, 1917.
Writ denied, June 13th, 1917.
Plaintiffs further contend that defendant is estopped from pleading this prescription because by his conduct in other respects he lulled them into the belief that he would not rely thereon. We find no evidence whatever in the record to support this alleged estoppel.
We observe no error in our former opinion and decree, and for the reasons set forth the same are accordingly reinstated and made the judgment of this Court.
Former opinion and decree.reinstated.